DETAILED ACTION
This office action is responsive to communication filed on January 27, 2022.
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues, with respect to claims 1, 14 and 18, that Wada does not disclose, suggest, or teach that there is a need in Wada to adjust the display pattern of the animation 35, nor does it disclose, suggest, or teach how to adjust the display pattern of the animation 35.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adjusting the display pattern) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 1, 14 and 18 each recite “determining” at least one of a display size, a display color, a display shape, or a brightness of a display animation of the component location information according to the shooting parameters.  As such, claim 1, 14 and 18 do not require that the display animation is adjusted, only that it is determined.  Wada teaches determining at least one of a display size, a display color, a display shape, or a display animation of the component location information according to the shooting parameters (For instance, the animation (35) is displayed based upon the camera (4) coming into focus, during adjustment of focus, or based a focus location on the display 
Therefore, a rejection of claims 1, 14 and 18 based upon Wada is included herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 9,057,931) in view of Wada (US 2016/0323503).

	Consider claim 1, Baldwin teaches:
	A method for displaying a shooting interface, applied to a terminal (figures 4 and 7) in which an image acquisition component (camera sensor, 406) is integrated into a touch screen of the terminal (The camera (406) is integrated into a display screen as shown in figure 4, column 4, lines 19-40, column 5, lines 32-51.  The display screen receives a touch input, as detailed in column 8, lines 10-46.), and the method comprising: 
	receiving a first operation signal, wherein the first operation signal is a signal configured to enable the image acquisition component to perform shooting (i.e. at step 602 of figure 6, column 7, lines 31-38); 
	enabling the image acquisition component according to the first operation signal (i.e. at step 606 of figure 6, column 7, lines 38-51); and 
	displaying a shooting interface on the touch screen, wherein the shooting interface is provided with a component location information which is a prompt 
	Baldwin does not explicitly teach acquiring shooting parameters, wherein the shooting parameters comprise at least one of an aperture value, a shutter value, an exposure value, a focus information, or a sensitivity value; and determine at least one of a display size, a display color, a display shape, or a brightness of a display animation of the component location information according to the shooting parameters.
	Wada similarly teaches a displayed graphic (animation, 35, figure 10) directing the attention of a user toward a camera (4, figure 10, paragraph 0071).
	However, Wada additionally teaches acquiring shooting parameters, wherein the shooting parameters comprise at least one of a focus information, and determine at least one of a display size, a display color, a display shape, or a display brightness of a display animation of the component location information according to the shooting parameters (For instance, the animation (35) is displayed based upon the camera (4) coming into focus, during adjustment of focus, or based a focus location on the display (5), paragraphs 0065, 0075, 0095 and 0096.  A displayed animation necessarily has a display size, a display color, a display shape and a display brightness.  Because the animation of Wada is displayed responsive to focus information, the display size, display color, display shape and display brightness of this animation are determined based on the focus information.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method taught by 

	Consider claim 3, and as applied to claim 1 above, Baldwin further teaches that the touch screen (see figure 4(a)) is provided with a hole, and the image acquisition component (406) is arranged in the hole (e.g. arranged in the hole of the reflective element (410) of the display, column 4, lines 28-35), the component location information is a location mark (“icon or graphical element”, column 5, lines 48-51), wherein the shooting interface being provided with the component location information comprises: displaying a first shooting interface on the touch screen, the first shooting interface being provided with the location mark (“icon or graphical element”, column 5, lines 48-51).
	Baldwin does not explicitly teach that the location mark is located at the periphery of a location of the hole and points to the location of the hole.
	Wada similarly teaches a displayed graphic (animation, 35, figure 10) directing the attention of a user toward a camera (4, figure 10, paragraph 0071).
	Wada further teaches that the component location information is a location mark which is located at the periphery of a location of the camera and points to the location of the camera (e.g. the location mark (35) is an arrow pointing to the camera (4), as shown in figure 10, paragraph 0071).


	Consider claim 5, and as applied to claim 1 above, Baldwin further teaches that photosensitive pixels of the image acquisition component are dispersedly integrated in display pixels in a predetermined area of the touch screen (The display includes illumination elements and light sensing elements, column 8, lines 10-49.  As shown in figure 4(b), the location of the camera (424), and thus the photosensitive pixels is dispersedly integrated in the display pixels in a predetermined area of the screen, column 5, lines 32-51.), the component location information is a location mark (“icon or graphical element”, column 5, lines 48-51), wherein the shooting interface being provided with the component location information comprises: displaying a second shooting interface on the touch screen, the second shooting interface being provided with the location mark (“icon or graphical element”, column 5, lines 48-51).
	Baldwin does not explicitly teach that the location mark is located at the periphery of the predetermined area and points to the location of the predetermined area.
	Wada similarly teaches a displayed graphic (animation, 35, figure 10) directing the attention of a user toward a camera (4, figure 10, paragraph 0071).
	Wada further teaches that the component location information is a location mark which is located at the periphery of a location of the camera and points to the location of 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the component location information comprise a location mark as taught by Wada which points to the predetermined area taught by Baldwin for the benefit of aiding in a user taking a selfie (Wada, paragraph 0007).

	Consider claim 14, Baldwin teaches:
	A terminal (figures 4 and 7) comprising: 
	a touch screen (The display screen receives a touch input, as detailed in column 8, lines 10-46.); 
	an image acquisition component (camera sensor, 406) integrated into the touch screen (The camera (406) is integrated into the display screen as shown in figure 4, column 4, lines 19-40, column 5, lines 32-51.); 
	a processor (processor, 702, figure 7, column 8, lines 2-9); and 
	a memory (memory, 704, figure 7) configured to store at least one instruction (column 8, lines 2-9); 
	the at least one instruction, when executed by the processor (702), causing the processor to: 
	receive a first operation signal, wherein the first operation signal is a signal configured to enable the image acquisition component to perform shooting (i.e. at step 602 of figure 6, column 7, lines 31-38); 

	display a shooting interface on the touch screen, wherein the shooting interface is provided with a component location information which is a prompt information configured to indicate a location of the image acquisition component (See figure 4(b), column 5, lines 32-51, claim 14.  At least an icon or graphical element is displayed in order to direct a user’s attention toward the camera.).
	Baldwin does not explicitly teach acquiring shooting parameters, wherein the shooting parameters comprise at least one of an aperture value, a shutter value, an exposure value, a focus information, or a sensitivity value; and determine at least one of a display size, a display color, a display shape, or a brightness of a display animation of the component location information according to the shooting parameters.
	Wada similarly teaches a displayed graphic (animation, 35, figure 10) directing the attention of a user toward a camera (4, figure 10, paragraph 0071).
	However, Wada additionally teaches acquiring shooting parameters, wherein the shooting parameters comprise at least one of a focus information, and determine at least one of a display size, a display color, a display shape, or a display brightness of a display animation of the component location information according to the shooting parameters (For instance, the animation (35) is displayed based upon the camera (4) coming into focus, during adjustment of focus, or based a focus location on the display (5), paragraphs 0065, 0075, 0095 and 0096.  A displayed animation necessarily has a display size, a display color, a display shape and a display brightness.  Because the animation of Wada is displayed responsive to focus information, the display size, 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method taught by Baldwin acquire shooting parameters and determine at least one of a display size, a display color, a display shape, or a display brightness of a display animation of the component location information according to the shooting parameters as taught by Wada for the benefit of aiding in a user taking a selfie (Wada, paragraph 0007).

	Consider claim 16, and as applied to claim 14 above, Baldwin further teaches that the touch screen (see figure 4(a)) is provided with a hole, and the image acquisition component (406) is arranged in the hole (e.g. arranged in the hole of the reflective element (410) of the display, column 4, lines 28-35).
	Baldwin does not explicitly teach that the component location information is a contour mark which is displayed around an edge contour of the hole; or the component location information is a location mark which is located at the periphery of a location of the hole and points to the location of the hole.
	Wada further teaches that the component location information is a location mark which is located at the periphery of a location of the camera and points to the location of the camera (e.g. the location mark (35) is an arrow pointing to the camera (4), as shown in figure 10, paragraph 0071).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the component location 

	Consider claim 17, and as applied to claim 14 above, Baldwin further teaches that photosensitive pixels of the image acquisition component are dispersedly integrated in display pixels in a predetermined area of the touch screen (The display includes illumination elements and light sensing elements, column 8, lines 10-49.  As shown in figure 4(b), the location of the camera (424), and thus the photosensitive pixels is dispersedly integrated in the display pixels in a predetermined area of the screen, column 5, lines 32-51.).
	Baldwin does not explicitly teach that the component location information is a contour mark which is displayed around an edge contour of the predetermined area; or the component location information is a location mark which is located at the periphery of the predetermined area and points to the location of the predetermined area.
	Wada further teaches that the component location information is a location mark which is located at the periphery of a location of the camera and points to the location of the camera (e.g. the location mark (35) is an arrow pointing to the camera (4), as shown in figure 10, paragraph 0071).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the component location information comprise a location mark as taught by Wada which points to the predetermined area taught by Baldwin for the benefit of aiding in a user taking a selfie (Wada, paragraph 0007).

	Consider claim 18, Baldwin teaches:
	A non-transitory computer-readable storage medium (memory, 704, figure 7, column 8, lines 2-9) storing at least one instruction which, when executed by a processor (702, column 8, lines 2-9), cause the processor to: 
	receive a first operation signal, wherein the first operation signal is a signal configured to enable an image acquisition component (camera sensor, 406) to perform shooting (i.e. at step 602 of figure 6, column 7, lines 31-38), wherein the image acquisition component is integrated into a touch screen of a terminal (The camera (406) is integrated into a display screen as shown in figure 4, column 4, lines 19-40, column 5, lines 32-51.  The display screen receives a touch input, as detailed in column 8, lines 10-46.); 
	enable the image acquisition component according to the first operation signal (i.e. at step 606 of figure 6, column 7, lines 38-51); and 
	display a shooting interface on the touch screen, wherein the shooting interface is provided with a component location information which is a prompt information configured to indicate a location of the image acquisition component (See figure 4(b), column 5, lines 32-51, claim 14.  At least an icon or graphical element is displayed in order to direct a user’s attention toward the camera.).
	Baldwin does not explicitly teach acquiring shooting parameters, wherein the shooting parameters comprise at least one of an aperture value, a shutter value, an exposure value, a focus information, or a sensitivity value; and determine at least one of 
	Wada similarly teaches a displayed graphic (animation, 35, figure 10) directing the attention of a user toward a camera (4, figure 10, paragraph 0071).
	However, Wada additionally teaches acquiring shooting parameters, wherein the shooting parameters comprise at least one of a focus information, and determine at least one of a display size, a display color, a display shape, or a display brightness of a display animation of the component location information according to the shooting parameters (For instance, the animation (35) is displayed based upon the camera (4) coming into focus, during adjustment of focus, or based a focus location on the display (5), paragraphs 0065, 0075, 0095 and 0096.  A displayed animation necessarily has a display size, a display color, a display shape and a display brightness.  Because the animation of Wada is displayed responsive to focus information, the display size, display color, display shape and display brightness of this animation are determined based on the focus information.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method taught by Baldwin acquire shooting parameters and determine at least one of a display size, a display color, a display shape, or a display brightness of a display animation of the component location information according to the shooting parameters as taught by Wada for the benefit of aiding in a user taking a selfie (Wada, paragraph 0007).


	Wada similarly teaches a displayed graphic (animation, 35, figure 10) directing the attention of a user toward a camera (4, figure 10, paragraph 0071).
	However, Wada further teaches that the component location information is a location mark which is located at the periphery of a location of the camera and points to the location of the camera (e.g. the location mark (35) is an arrow pointing to the camera (4), as shown in figure 10, paragraph 0071).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the component location information comprise a location mark as taught by Wada which points to the location of the image acquisition component taught by Baldwin for the benefit of aiding in a user taking a selfie (Wada, paragraph 0007).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 9,057,931) in view of Wada (US 2016/0323503), as applied to claim 1 above, and further in view of Lee (US 2008/0225109).

Consider claim 2, and as applied to claim 1 above, Baldwin further teaches that the touch screen (see figure 4(a)) is provided with a hole, and the image acquisition component (406) is arranged in the hole (e.g. arranged in the hole of the reflective element (410) of the display, column 4, lines 28-35), the component location information is a location mark (“icon or graphical element”, column 5, lines 48-51), wherein the shooting interface being provided with the component location information comprises: displaying a first shooting interface on the touch screen, the first shooting interface being provided with the location mark (“icon or graphical element”, column 5, lines 48-51).
	The combination of Baldwin and Wada does not explicitly teach that the mark is a contour mark displayed around an edge contour of the hole. 
	Lee et al. similarly teaches displaying a mark (light, 131) to indicate a position of a camera unit (130) on a display screen (120, see figure 5, paragraphs 0035-0037).
	However, Lee et al. additionally teaches that the mark is a contour mark displayed around an edge contour of the camera (“The sight location indicator may be implemented in various forms including a lighted circumference of the camera unit 130 that can be made to flicker.” Paragraph 0037.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the mark be a contour mark displayed around an edge contour as taught by Lee et al. of the hole taught by the combination of Baldwin and Wada for the benefit of making a terminal user feel natural while in conversation during video communication (Lee et al., paragraph 0004).


	The combination of Baldwin and Wada does not explicitly teach that the mark is a contour mark displayed around an edge contour of the predetermined area. 
	Lee et al. similarly teaches displaying a mark (light, 131) to indicate a position of a camera unit (130) on a display screen (120, see figure 5, paragraphs 0035-0037).
	However, Lee et al. additionally teaches that the mark is a contour mark displayed around an edge contour of the camera (“The sight location indicator may be implemented in various forms including a lighted circumference of the camera unit 130 that can be made to flicker.” Paragraph 0037.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the mark be a contour mark displayed around an edge contour as taught by Lee et al. of the predetermined area taught by the combination of Baldwin and Wada for the benefit of making a .

Allowable Subject Matter
Claims 7-13 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 7, the prior art of record does not teach nor reasonably suggest that the method further comprises: determining that the display animation of the component location information is a gradient animation having a brightness changed from bright to dim and then from dim to bright, when a first preset condition is satisfied; and determining that the display animation of the component location information has a constant brightness, when a second preset condition is satisfied; wherein the first preset condition comprises one of: a shutter value is greater than a first threshold value; an exposure value is greater than a second threshold value or less than a third threshold value; an aperture value is greater than a fourth threshold value; or a sensitivity value is greater than a fifth threshold value; wherein the second preset condition comprises one of: the shutter value is less than the first threshold value; the exposure value is less than the second threshold value and greater than the third threshold value; the aperture 

	Consider claim 8, the prior art of record does not teach nor reasonably suggest that the method further comprises: determining that the display animation of the component location information has a constant brightness, when a focus information indicates that the focusing fails; and determining that the display animation of the component location information is a flashing display, when the focus information indicates that the focusing is successful, in combination with the other elements recited in parent claim 1.

	Consider claim 9, the prior art of record does not teach nor reasonably suggest that the shooting parameters comprise an aperture value; wherein when the aperture value is within its normal range, the method further comprises at least one of the following actions: displaying the component location information in a normal size; displaying the component location information in a normal color; or displaying contour lines of the component location information in normal solid lines; wherein when the aperture value is less than a minimum value of the normal range of the aperture value, the method further comprises at least one of the following actions: displaying the component location information in a first size bigger than the normal size; displaying the component location information in a first color brighter than the normal color; or displaying the contour lines of the component location information in dotted lines; and wherein when the aperture value is greater than a maximum value of the normal range 

	Consider claim 10, the prior art of record does not teach nor reasonably suggest that the shooting parameters comprise a shutter value; wherein when the shutter value is within its normal range, the method further comprises at least one of the following actions: displaying the component location information in a normal size; displaying the component location information in a normal color; or displaying contour lines of the component location information in normal solid lines; wherein when the shutter value is greater than a maximum value of a normal range of the shutter value, the method further comprises at least one of the following actions: displaying the component location information in a first size bigger than the normal size; displaying the component location information in a second color dimmer than the normal color; or displaying the contour lines of the component location information in dotted lines; and wherein when the shutter value is less than a minimum value of a normal range of the shutter value, the method further comprises at least one of the following actions: displaying the component location information in a second size smaller than the normal size; displaying the component location information in a first color brighter than the normal color; or displaying the contour lines of the component location information in thick solid lines, in combination with the other elements recited in parent claim 1.

	Consider claim 11, the prior art of record does not teach nor reasonably suggest that the shooting parameters comprise an exposure value; wherein when the exposure value is within its normal range, the method further comprises at least one of the following actions: displaying the component location information in a normal size; displaying the component location information in a normal color; or displaying contour lines of the component location information in normal solid lines; wherein when the exposure value is greater than a maximum value of a normal range of the exposure value, the method further comprises at least one of the following actions: displaying the component location information in a first size bigger than the normal size; displaying the component location information in a first color brighter than the normal color; or displaying the contour lines of the component location information in thick solid lines; and wherein when the exposure value is less than a minimum value of the normal range of the exposure value, the method further comprises at least one of the following actions: displaying the component location information in a second size smaller than the normal size; displaying the component location information in a second color dimmer than the normal color; or displaying the contour lines of the component location information in dotted lines, in combination with the other elements recited in parent claim 1.

	Consider claim 12, the prior art of record does not teach nor reasonably suggest that the shooting parameters comprise a sensitivity value; wherein when the sensitivity value is within its normal range, the method further comprises at least one of the 

	Consider claim 13, the prior art of record does not teach nor reasonably suggest that the shooting parameters comprise a focus information; wherein when the focus information indicates that the focusing fails, the method further comprises at least one of the following actions: displaying the component location information in a size smaller than a normal size; displaying the component location information in a color dimmer than a normal color; or displaying contour lines of the component location information in dotted lines; and wherein when the focus information indicates that the focusing is successful, the method further comprises at least one of the following actions: 

	Consider claim 21, the prior art of record does not teach nor reasonably suggest that the shooting parameters comprise an aperture value; wherein when the aperture value is within its normal range, the processor is further caused to: display the component location information in a normal size; display the component location information in a normal color; or display contour lines of the component location information in normal solid lines; wherein when the aperture value is less than a minimum value of the normal range of the aperture value, the processor is further caused to: display the component location information in a first size bigger than the normal size; display the component location information in a first color brighter than the normal color; or display the contour lines of the component location information in dotted lines; and wherein when the aperture value is greater than a maximum value of the normal range of the aperture value, the processor is further caused to: display the component location information in a second size smaller than the normal size; display the component location information in a second color dimmer than the normal color; or display the contour lines of the component location information in thick solid lines, in combination with the other elements recited in parent claim 14.



	Consider claim 23, the prior art of record does not teach nor reasonably suggest that the shooting parameters comprise an exposure value; wherein when the exposure value is within its normal range, the instruction is further executed by the processor to: display the component location information in a normal size; display the component location information in a normal color; or display contour lines of the component location information in normal solid lines; wherein when the exposure value is greater than a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696